Citation Nr: 0332966	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  00-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a chronic urinary 
disorder.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to July 
1998.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Roanoke, Virginia.




REMAND

Upon review of the record, initially in February 2002, the 
Board concluded that additional development was needed.  The 
development was undertaken by the Board under the provisions 
of regulations that were then in effect.  See e.g., 38 C.F.R. 
§ 19.9 (2002).  

Pursuant to the Board's development additional relevant 
medical records were received by the Board, without waiver of 
initial originating agency jurisdiction.  A Supplemental 
Statement of the Case has not been prepared with respect to 
any of the additional evidence received, and RO consideration 
has not been undertaken.  

In April 2003, the Board had proposed to undertake some 
additional development in this case.  Specifically, the RO 
was to obtain any outstanding medical records, including 
urodynamic evaluation and cytoscopy studies, and then 
schedule VA examination.  By decision of the Federal Circuit 
Court, the Board's authority to do such development and then 
readjudicate the case was invalidated or restricted.  
Disabled American Veterans et. al., v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The more recent 
development was not completed at the time of the Federal 
Circuit decision above and as the authority to undertake such 
development was restricted in that decision, a remand is 
necessary.

Lastly, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
was signed into law.  This liberalizing law is applicable to 
this appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The United States Court of Appeals for Veterans Claims has 
held that, if VA has failed to specifically discuss the 
required notice to the veteran of the information and 
evidence necessary to substantiate her claim, to indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
Although a letter issued by VA in February 2001 provided the 
veteran with general information regarding the evidence 
necessary to complete her claim, VA failed to inform her 
specifically which evidence VA will seek to provide and which 
evidence the veteran was to provide (See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A general letter 
addressing these provisions is not sufficient.  The letter 
must be very specific as to what evidence VA has and exactly 
what evidence the veteran needs to provide.  The February 
2001 letter did not meet the standards required under the 
above-cited case and this violation of due process must be 
addressed before the Board can undertake any action in this 
claim.  

In view of the foregoing, this case is remanded for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
have treated her for chronic urinary 
disorder manifested by dysuria since 
August 2001.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran is to be 
notified of unsuccessful efforts in this 
regard.

3.  The veteran is to be afforded a VA 
urology examination to determine the 
nature and etiology of any diagnosed 
chronic urinary disorder, manifested by 
dysuria.  The examination should not be 
conducted by Dr. B Lynch.  The examiner 
should be instructed to set forth a 
detailed history of symptoms as reported 
by the veteran as well as all pertinent 
findings.  Complete diagnoses should be 
provided.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner should review the results of 
any testing prior to completing the 
report.  On the basis of the current 
examination findings and information in 
the claims file, the examiner should 
render an opinion as to whether it is at 
least as likely as not that chronic 
urinary disorder manifested by dysuria 
was caused by the service-connected 
hysterectomy or whether the chronic 
urinary disorder manifested by dysuria 
increased in severity as a result of the 
service-connected hysterectomy.  If the 
examiner is unable to answer any of the 
questions posed with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions.  In order to assist 
the examiner in providing the requested 
information, the claims folders must be 
made available to the him or her and 
reviewed prior to the examination.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case and allow her a reasonable period of 
time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





_________________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




